Citation Nr: 1229062	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  04-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In an April 2003 rating decision, the RO, inter alia, denied service connection for posttraumatic stress disorder (PTSD) and denied entitlement to a TDIU rating.  In a July 2005 rating decision, the RO continued a 20 percent disability rating for the Veteran's diabetes mellitus, type 2.  

In September 2009, the Board granted service connection for PTSD.  As this is considered a full grant of the benefit on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In addition, the Board remanded the issues of a disability rating in excess of 20 percent for diabetes mellitus, type 2, and a TDIU rating.  

In March 2011, the Board denied entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type 2, and again remanded the issue of entitlement to individual unemployability.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a Written Brief Presentation dated in June 2012, the Veteran's representative indicated that the November 2009 rating decision, granting entitlement to service connection for PTSD and evaluating the condition as 30 percent disabling contained clear and unmistakable error for failure to assign a total schedular rating.  The Veteran's representative also indicated that the Veteran has other disabilities related to his service-connected conditions, including erectile dysfunction, diabetic nephropathy, diabetic neuropathy, arthralgia, and sleep apnea.  These matters are inextricably intertwined with the claim for TDIU, because the determinations with respect to these claims may potentially impact the issue of TDIU.  See Harris v. Derwinski,  Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

In addition, the Board notes that the Veteran, in a May 2012 statement, indicated that he has been treated for his service-connected PTSD and diabetes mellitus at the Tuscaloosa VA Medical Center.  Records of the Veteran's treatment at the Birmingham VA Medical Center are of record.  Upon remand, records of the Veteran's treatment at the Tuscaloosa VA Medical Center, and updated records of the Veteran's treatment at the Birmingham VA Medical Center, should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain the Veteran's treatment records from the Tuscaloosa and Birmingham VA Medical Centers dated from March 2011 to present and associate them with the claims file.  

2.  Adjudicate the claims of service connection for erectile dysfunction, diabetic nephropathy, diabetic neuropathy, arthralgia, and sleep apnea and the claim of clear and unmistakable error in the November 2009 rating action for failure to award a total schedular rating for PTSD.  Thereafter, readjudicate the claim for TDIU.  If any benefit sought on appeal remains denied (for which a timely 
notice of disagreement has been filed), provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



